        Case 1:19-cv-10277-NMG Document 34 Filed 07/03/19 Page 1 of 23



                       United States District Court
                        District of Massachusetts

                                 )
STEVEN PAJAK,                    )
                                 )
          Plaintiff,             )
                                 )
          v.                     )           Civil Action No.
                                 )           19-10277-NMG
ROHM & HAAS COMPANY, ROHM & HAAS )
ELECTRONIC MATERIALS LLC, THE    )
DOW CHEMICAL CO. and ALFA LAVAL, )
INC.,                            )
                                 )
          Defendants.            )
                                 )


                             MEMORANDUM & ORDER

    GORTON, J.

         This case arises out of an industrial accident in which

    Steven Pajak (“Pajak” or “plaintiff”) suffered serious personal

    injuries.    He brings claims for negligence against Rohm & Haas

    Company (“Rohm & Haas”), Rohm & Haas Electronic Materials LLC

    (“RHEM”) and The Dow Chemical Company (“Dow Chemical”)

    (collectively “the Dow defendants”) as the entities that owned

    or maintained the container and the chemical manufacturing

    facility where the accident occurred.1      He also asserts claims

    for 1) negligence, 2) breach of express and implied warranties

    of merchantability and fitness and 3) product liability against



1 The complaint uses the term “vessel” which apparently refers to a container
of some kind and not to a boat. To avoid confusion, this Court uses the term
“container” to refer to the product at issue.

                                     -1-
    Case 1:19-cv-10277-NMG Document 34 Filed 07/03/19 Page 2 of 23



Alfa Laval, Inc. (“Alfa Laval”) which allegedly designed,

manufactured, marketed and/or distributed the purportedly

defective container involved in the explosion that injured

plaintiff.

    Pajak alleges that the Dow defendants failed 1) to maintain

in a reasonably safe condition the facility and the container

and 2) to adopt a reasonably safe method or provide adequate

training to plaintiff for the “trimethylaluminum reclamation

process” in which he was engaged when injured.        He also submits

that Alfa Laval negligently designed, manufactured, tested

and/or placed into the channels of commerce a defective and/or

inherently dangerous container which caused the explosion and

his resulting injuries.

    Before this Court are 1) Alfa Laval’s motion to dismiss the

claims against it for lack of personal jurisdiction pursuant to

Fed. R. Civ. P. 12(b)(2), 2) RHEM’s motion to dismiss Count II

of the complaint for lack of jurisdiction or for failure to

state a claim pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6)

and to award attorneys’ fees and costs incurred in connection

with its motion and 3) the motion of Rohm & Haas and Dow

Chemical for judgment on the pleadings as to Counts I and III of

the complaint pursuant to Fed. R. Civ. P. 12(c).




                                  -2-
     Case 1:19-cv-10277-NMG Document 34 Filed 07/03/19 Page 3 of 23



I.   Background

     A.     The Parties

     Pajak is a resident of Billerica, Massachusetts.          He was

employed at a chemical manufacturing facility owned, operated

and/or maintained by the Dow defendants which is located in

North Andover, Massachusetts (“the Facility”), although it is

unclear exactly which of the three Dow defendants was his direct

employer.

     Rohm & Haas is a Delaware corporation with a principal

place of business in Collegeville, Pennsylvania.         It

manufactures specialty chemicals for use in building and

construction, electronic devices, packaging and household and

personal care products.     Dow Chemical is a Delaware corporation

with a principal place of business in Midland, Michigan.          It is

one of the largest American, multi-national, chemical

corporations and it manufactures plastics, chemicals and

agricultural products.     RHEM is a limited liability company that

manufactures and distributes specialty chemicals and materials

to the electronic and opto-electronic industries.         RHEM is a

wholly owned subsidiary of Rohm & Haas which, in turn, is a

wholly owned subsidiary of Dow Chemical.        Dow Chemical is a

wholly owned subsidiary of Dow, Inc. which is a publicly held

company (and not a named defendant).       The three defendants

together allegedly owned, operated and maintained the Facility.

                                   -3-
    Case 1:19-cv-10277-NMG Document 34 Filed 07/03/19 Page 4 of 23



    Alfa Laval is a New Jersey corporation with a principal

place of business in Richmond, Virginia.       It manufactures and

supplies products used to heat, cool, separate and transport

various products, such as water, oil, chemicals, beverages and

foodstuffs.   Alfa Laval allegedly designed, manufactured and/or

distributed the allegedly defective container that Pajak

encountered at the Facility.

    B.    The Accident

    In or about January, 2016, Pajak was working at the

Facility when oxygen came into contact with trimethylaluminum

contained in the allegedly defective container, resulting in an

explosion and fire.     Plaintiff sustained serious personal

injuries as a result of the explosion, including serious burns

to his face and hands and loss of vision in his left eye.

    Plaintiff sought and obtained compensation from RHEM under

the Massachusetts Workers’ Compensation Act (“the MWCA” or “the

Act”), M.G.L. c. 152.     In August, 2017, the Massachusetts

Department of Industrial Accidents (“the DIA”) approved his lump

sum settlement agreement with RHEM and its workers’ compensation

insurer pursuant to § 48 of the MWCA.      He was paid $253,000 as a

result of that settlement.    Moreover, in the form submitted to

the DIA for approval of the settlement, Pajak explicitly

acknowledged that RHEM was his employer and that the payment he



                                  -4-
    Case 1:19-cv-10277-NMG Document 34 Filed 07/03/19 Page 5 of 23



received was in redemption of the liability owed to him by RHEM

under the MWCA.

    C.    Procedural History

    In January, 2019, plaintiff filed a complaint in the

Massachusetts Superior Court for Essex County.        In February, a

notice of removal was filed by Alfa Laval (to which the Dow

defendants consented), invoking this Court’s federal diversity

jurisdiction.

    Shortly thereafter, Alfa Laval filed a motion to dismiss

the claims against it for lack of personal jurisdiction.         It

submits that 1) plaintiff has not alleged any facts to establish

general personal jurisdiction over it in Massachusetts nor 2)

has he sufficiently identified the allegedly defective product

to determine whether Alfa Laval purposefully directed that

product into Massachusetts or whether it ended up in the forum

fortuitously.   Alfa Laval also contends that plaintiff has

failed to state a claim for negligence, breach of warranty or

product liability because he has not sufficiently identified the

product at issue.   Plaintiff responds that he has reason to

believe (based on communications with the Dow defendants) that

Alfa Laval manufactured and/or supplied the allegedly defective

product and asserts that he is entitled to some jurisdictional

discovery in order to identify the specific product and the



                                  -5-
    Case 1:19-cv-10277-NMG Document 34 Filed 07/03/19 Page 6 of 23



company that manufactured and/or supplied it to the Dow

defendants.

    RHEM also filed a motion to dismiss Count II of the

complaint for lack of jurisdiction and for failure to state a

claim.    It also requested an award of attorneys’ fees and costs

incurred in connection with that motion.       It maintains that

§§ 23, 24 and 48 of the MWCA precludes Pajak from seeking

recovery from RHEM for his injuries because he has already been

compensated pursuant to the lump sum settlement agreement with

RHEM.    RHEM claims that plaintiff’s refusal to dismiss his claim

against it is unreasonable and vexatious and thus it should also

be awarded attorneys’ fees and costs incurred in connection with

that motion under 28 U.S.C. § 1927.

    Plaintiff responds that he currently lacks sufficient

information to determine which of the three Dow defendants was

his employer at the time of the accident.       He volunteers to

dismiss the appropriate party upon receiving the relevant

information and counters that he is the party entitled to

attorneys’ fees and costs in connection with RHEM’s motion

because it is the failure of the Dow defendants to provide his

employment file that has created this jurisdictional issue.

    In April, 2019, Rohm & Haas and Dow Chemical filed a motion

for judgment on the pleadings as to Counts I and III of the

complaint.    They assert that plaintiff has failed to allege

                                  -6-
      Case 1:19-cv-10277-NMG Document 34 Filed 07/03/19 Page 7 of 23



facts sufficient to establish either 1) how Rohm & Haas or Dow

Chemical breached their alleged duty of care to Pajak or 2) how

that alleged breach of duty caused his injuries.          Plaintiff

rejoins that he is not required to plead detailed and specific

facts at this stage and that he has alleged facts sufficient to

establish the elements of both breach of duty and causation.           He

also requests, in the alternative, to be allowed to file an

amended complaint.

II.   Motion to Dismiss for Lack of Personal Jurisdiction and for
      Failure to State a Claim

      A.    Legal Standard

      On a motion to dismiss for want of personal jurisdiction,

plaintiff bears the burden of showing that the Court has

authority to exercise jurisdiction over defendants. See Mass.

Sch. of Law at Andover, Inc. v. ABA, 142 F.3d 26, 33–34 (1st

Cir. 1998).    The Court must take facts alleged by plaintiff as

true and construe disputed facts favorably towards plaintiff.

See Ticketmaster–New York, Inc. v. Alioto, 26 F.3d 201, 203 (1st

Cir. 1994).

      In a diversity suit, this Court acts as “the functional

equivalent of a state court sitting in the forum state.” See

Astro–Med, Inc. v. Nihon Kohden America, Inc., 591 F.3d 1, 8

(1st Cir. 2009).     As such, this Court must determine whether 1)

jurisdiction is permitted by the Massachusetts long-arm statute


                                    -7-
    Case 1:19-cv-10277-NMG Document 34 Filed 07/03/19 Page 8 of 23



and 2) the exercise of jurisdiction coheres with the Due Process

Clause of the United States Constitution. Id.       Alfa Laval does

not contend that plaintiff has failed to satisfy the

Massachusetts long-arm statute nor does plaintiff assert that

Alfa Laval is subject to general personal jurisdiction in

Massachusetts and thus this Court will focus on the requirements

of specific personal jurisdiction.

    This Court may exercise specific personal jurisdiction when

defendants have certain “minimum contacts” with Massachusetts

such that the maintenance of the suit does not offend

“traditional notions of fair play and substantial justice”.

Int'l Shoe Co. v. State of Wash., Office of Unemployment Comp. &

Placement, 326 U.S. 310, 316 (1945) (internal quotation marks

omitted).   When assessing whether the exercise of jurisdiction

comports with due process, the court evaluates

    (1) whether the claim directly arises out of, or
    relates to, the defendant's forum state activities;
    (2) whether the defendant’s in-state contacts
    represent a purposeful availment of the privilege of
    conducting activities in the forum state, thereby
    invoking the benefits and protections of that
    state’s laws and making the defendant’s involuntary
    presence before the state’s courts foreseeable; and
    (3) whether the exercise of jurisdiction is
    reasonable.

Cossart v. United Excel Corp., 804 F.3d 1, 20 (1st Cir. 2015)

(internal citation omitted).




                                  -8-
    Case 1:19-cv-10277-NMG Document 34 Filed 07/03/19 Page 9 of 23



    To survive a motion to dismiss under Fed. R. Civ. P.

12(b)(6), a complaint must contain sufficient factual matter,

accepted as true, to “state a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007).   In considering the merits of a motion to dismiss, the

Court may look only to the facts alleged in the pleadings,

documents attached as exhibits or incorporated by reference in

the complaint and matters of which judicial notice can be taken.

Nollet v. Justices of Trial Court of Mass., 83 F. Supp. 2d 204,

208 (D. Mass. 2000), aff’d, 248 F.3d 1127 (1st Cir. 2000).

Furthermore, the Court must accept all factual allegations in

the complaint as true and draw all reasonable inferences in the

plaintiff's favor. Langadinos v. Am. Airlines, Inc., 199 F.3d

68, 69 (1st Cir. 2000).    Although a court must accept as true

all of the factual allegations contained in a complaint, that

doctrine is not applicable to legal conclusions. Ashcroft v.

Iqbal, 556 U.S. 662 (2009).

    B.    Application

    Plaintiff concedes that at this stage it has insufficient

information to identify the specific product at issue.         He

submits, however, that he has alleged enough facts to warrant

some jurisdictional discovery before dismissing Alfa Laval from

this case for lack of personal jurisdiction. See Negron-Torres

v. Verizon Commc’ns, Inc., 478 F.3d 19, 27 (1st Cir. 2007) (“[A]

                                  -9-
    Case 1:19-cv-10277-NMG Document 34 Filed 07/03/19 Page 10 of 23



diligent plaintiff who sues an out-of-state corporation and

[states] a colorable [claim] for the existence of in personam

jurisdiction may well be entitled to a modicum of jurisdictional

discovery if the corporation interposes a jurisdictional

defense.” (quoting United States v. Swiss Am. Bank, Ltd., 274

F.3d 610, 626 (1st Cir. 2001))).

    Plaintiff has the burden of proving that Alfa Laval

purposefully availed itself of Massachusetts by intentionally

directing its products to the forum state in order for this

Court to exercise specific personal jurisdiction. See Boit v.

Gar-Tec Prods., Inc., 967 F.2d 671, 682-83 (1st Cir. 1992)

(rejecting the “stream of commerce” theory of personal

jurisdiction and holding that “mere awareness that a product may

end up in the forum state does not constitute purposeful

availment” for purposes of establishing specific personal

jurisdiction (internal quotation marks omitted)).

    The only allegations that Pajak makes to connect Alfa Laval

to Massachusetts is that 1) his injuries occurred in

Massachusetts and 2) those injuries were allegedly caused by a

container purportedly manufactured, designed and/or placed into

the channels of commerce by Alfa Laval.       The place of injury is

insufficient alone to establish specific personal jurisdiction.

See Walden v. Fiore, 571 U.S. 277, 290 (“The proper question is

not where the plaintiff experienced a particular injury or

                                  -10-
    Case 1:19-cv-10277-NMG Document 34 Filed 07/03/19 Page 11 of 23



effect but whether the defendant’s conduct connects him to the

forum in a meaningful way.”).     Plaintiff alleges no facts to

support that Alfa Laval meaningfully and purposefully directed

the allegedly defective container into Massachusetts (for

example by designing the containers for or selling, advertising

or marketing them to customers in Massachusetts). See Boit, 967

F.2d at 683.

    Indeed, Pajak has not specifically identified the

particular product which allegedly caused his injuries.          He

submits that the Dow defendants informed him that Alfa Laval

assembled and supplied the allegedly defective trimethylaluminum

conatiner or component parts but Alfa Laval contends that it

does not manufacture or design “trimethylaluminum vessels” nor

is it aware of any Alfa Laval product that might be described as

such.   Without a sufficient identification of the product in the

complaint, it is impossible for Alfa Laval (and this Court) to

determine whether that defendant actually directed the container

to a customer in Massachusetts or whether it ended up in the

forum fortuitously.

    Furthermore, district courts have held that a plaintiff’s

failure to identify the specific product at issue in a

negligence or products liability case warrants dismissal for

failure to provide the defendant sufficient notice of the claim

against it. Del Castillo v. PMI Holdings N. Am. Inc., Civil

                                  -11-
    Case 1:19-cv-10277-NMG Document 34 Filed 07/03/19 Page 12 of 23



Action No. 4:14-CV-03435, 2016 WL 3745953, at *17 (S.D. Tex.

July 13, 2016) (“Plaintiffs do not provide a product

identification number, a description of the [product], the

[product’s] location in the refinery, or any other information

that could aid [defendant] in determining whether one of its

products was involved in the refinery explosion.        Because the

Complaint fails to give [defendant] fair notice of what product

is at issue, the claims against it must be dismissed.”);

Campbell v. ABB Inc., No. 4:14CV01489 AGF, 2015 WL 1006388, at

*2 (E.D. Mo. Mar. 5, 2015); Thorpe Design, Inc. v. Viking Corp.,

Case No. 15-cv-03324-EDL, 2015 WL 5440792, at *2 (N.D. Cal.

Sept. 15, 2015) (dismissing claims for product liability and

negligence because “[t]he complaint is overly vague as to what

product is at issue”); Thompson v. DePuy Orthopaedics, Inc., No.

1:13-CV-00602, 2014 WL 2874268, at *3 (S.D. Ohio June 24, 2014).

    This Court agrees with the reasoning of the cited

decisions.   Accordingly, the claims against Alfa Laval (Counts

IV, V and VI of the complaint) will be dismissed for 1) lack of

personal jurisdiction and 2) failure to state a claim.         The

claims against Alfa Laval will, however, be dismissed without

prejudice and plaintiff will be permitted to renew those claims

in the event that he can sufficiently identify the subject

container and establish that Alfa Laval 1) manufactured,

designed or supplied that product and 2) intentionally directed

                                  -12-
    Case 1:19-cv-10277-NMG Document 34 Filed 07/03/19 Page 13 of 23



it into the forum.    The Court finds that Pajak has made out a

colorable claim of personal jurisdiction as to Alfa Laval and is

thus entitled to some jurisdictional discovery to determine

whether Alfa Laval manufactured and purposefully directed the

subject container into Massachusetts.

III. Motion to Dismiss for Lack of Jurisdiction and for Failure
     to State a Claim

    A.    Legal Standard

    A plaintiff faced with a motion to dismiss under Fed. R.

Civ. P. 12(b)(1) bears the burden of establishing that the court

has subject matter jurisdiction over the action. Lujan v. Defs.

of Wildlife, 504 U.S. 555, 561 (1992).       If the defendant mounts

a “sufficiency challenge”, the court will assess the sufficiency

of the plaintiff’s jurisdictional allegations by construing the

complaint liberally, treating all well-pled facts as true and

drawing all reasonable inferences in the plaintiff’s favor.

Valentin v. Hospital Bella Vista, 254 F.3d 358, 363 (1st Cir.

2001).

    If the defendant advances a “factual challenge” by

controverting the accuracy, rather than the sufficiency, of the

alleged jurisdictional facts, “the plaintiff’s jurisdictional

averments are entitled to no presumptive weight” and the court

will consider the allegations by both parties and resolve the

factual disputes. Id.    The court has “broad authority” in


                                  -13-
    Case 1:19-cv-10277-NMG Document 34 Filed 07/03/19 Page 14 of 23



conducting the inquiry and can, in its discretion, order

discovery, consider extrinsic evidence or hold evidentiary

hearings in determining its own jurisdiction. Id. at 363-64.

    B.    The MWCA

          1.    The Exclusivity Provision

    Courts have treated motions to dismiss claims for personal

injury based on the exclusivity provision of the MWCA as motions

to dismiss for lack of subject matter jurisdiction. See, e.g.,

Branyan v. Sw. Airlines Co., 105 F. Supp. 3d 120, 125 (D. Mass.

2015) (citing Fusaro v. Blakely, 661 N.E.2d 1339, 1341 (Mass.

App. Ct. 1996)).     Compensation under the MWCA is the exclusive

remedy for injuries suffered by an employee during the course of

employment unless the employee has notified his employer in

writing that he wishes to waive his right to compensation under

the Act. Estate of Moulton v. Puopolo, 5 N.E.3d 908, 914 (Mass.

2014) (“So long as the injuries were sustained while the

employee was acting in the course of her employment, . . .

actions for negligence, recklessness, gross negligence, and

wilful and wanton misconduct by an employer are precluded by the

exclusive remedy provision.”); see also M.G.L. c. 152, § 24.

    The Act’s exclusivity provision bars a claim for personal

injury only where 1) “the plaintiff is shown to be an employee”,

2) “his condition is shown to be a personal injury within the

meaning of [the Act]” and 3) “the injury is shown to have arisen

                                  -14-
    Case 1:19-cv-10277-NMG Document 34 Filed 07/03/19 Page 15 of 23



out of and in the course of . . . employment”. Foley v. Polaroid

Corp., 413 N.E.2d 711, 713-14 (Mass. 1980) (internal quotation

marks omitted) (second alteration in original) (citing M.G.L. c.

152, § 26).   Moreover, under § 23 of the Act, an employee who

accepts payment for personal injuries thereunder (including

through a settlement agreement under § 48) releases the employer

from any further liability for claims at common law arising from

that injury. Roberts v. Delta Air Lines, Inc., 599 F.3d 73, 77

(1st Cir. 2010); see also M.G.L. c. 152, §§ 23, 48.

    Once an employee acknowledges that a particular entity is

his employer by accepting a lump-sum settlement under § 48 of

the Act, the employee cannot thereafter claim that the entity

was not his employer and thereby bring a common law claim for

personal injury. See Faria v. Portuguese Am. Civil League of

Lowell, 103 N.E.3d 771 (Table) (Mass. App. Ct. 2018)

(“[Plaintiff] pursued his claim through the administrative

procedures established by the DIA, he and the [defendant]

participat[ed] in the DIA benefit determination process, and

they agreed upon a lump-sum settlement under § 48.         By the

express terms of § 23, that settlement was [plaintiff’s]

exclusive remedy against the [defendant] for his injury.”

(internal quotation marks and citations omitted)); Kniskern v.

Melkonian, 862 N.E.2d 450, 454-55 (Mass. App. Ct. 2007) (“The

filing of a claim and acceptance of a lump sum settlement at the

                                  -15-
    Case 1:19-cv-10277-NMG Document 34 Filed 07/03/19 Page 16 of 23



DIA precludes tort recovery against the employer for the same

injury.”).

    Section 15 of the MWCA also enables employees to sue liable

third parties for their injuries and § 18 obligates a general

contractor to pay workers’ compensation benefits to the

employees of uninsured subcontractors. M.G.L. c. 152, §§ 15, 18.

Unlike a settlement agreement entered into under § 48 of the

Act, however, a settlement agreement entered into under § 18

does not thereafter preclude an employee from asserting common

law claims against the settling party for those very same

injuries. Wentworth v. Henry C. Becker Custom Bldg. Ltd., 947

N.E.2d 571, 574-76 (Mass. 2011).

            2.   Application

    In resolving the motion of RHEM, the Court considers the

copy of the lump-sum settlement agreement submitted by the

defendant (the authenticity of which plaintiff does not

contest).    That document makes it clear that Pajak acknowledged

RHEM as his employer for purposes of the lump-sum settlement of

$235,000.    Furthermore, the agreement provides that

    [t]his payment is received in redemption of the
    liability of all weekly payments now or in the future
    due me under the [MWCA].

Finally, that agreement was submitted to and approved by the DIA

in settling Pajak’s claims under the MWCA.



                                  -16-
    Case 1:19-cv-10277-NMG Document 34 Filed 07/03/19 Page 17 of 23



    Relying on the decision of the Massachusetts Supreme

Judicial Court (“the SJC”) in Wentworth, plaintiff contends that

there is legitimate confusion as to the identity of his direct

employer at the time of his injury and thus he is not precluded

from suing RHEM even though it was listed as his employer in the

settlement agreement.    Wentworth is, however, distinguishable

from this case.

    There, the SJC held that the exclusivity provision of the

MWCA does not release from liability a general contractor that

pays workers’ compensation benefits to the employee of an

uninsured subcontractor. Wentworth, 947 N.E.2d at 574.

Essential to that decision was the third-party relationship

between the general contractor and the individual employee and

the fact that the general contractor was required to pay

benefits as a liable third party under § 18 of the MWCA. See id.

at 575-76.   Here, Pajak explicitly acknowledged that RHEM was

his direct employer (and not some third-party liable under § 18

of the Act) and entered into a lump-sum settlement agreement

pursuant to § 48 based on that assumption. See Certain

Interested Underwriters at Lloyd’s, London v. Stolberg, 680 F.3d

61, 68 n.3 (1st Cir. 2012) (distinguishing the situation in

Wentworth from “the typical situation in which the employee of

an insured employer relinquishes any private right of action

that he might have had against the insured by accepting workers’

                                  -17-
      Case 1:19-cv-10277-NMG Document 34 Filed 07/03/19 Page 18 of 23



compensation benefits”); Faria, 103 N.E.3d at 771 n.3 (“Nothing

in [Wentworth] requires us to revisit Kniskern[‘s] . . . holding

that the plaintiff’s employment status was established when the

plaintiff accepted a lump-sum settlement pursuant to G.L. c.

152, § 48, which only applies to employees.” (internal quotation

marks omitted)); see also Wentworth, 947 N.E.2d at 575 n.7

(citing with approval the holding of Kniskern).           Plaintiff

cannot now avoid the consequences of that settlement agreement

by disputing that RHEM was his employer at the time of his

injury.

      Accordingly, RHEM’s motion to dismiss Count II of the

complaint for lack of jurisdiction pursuant to the exclusivity

provision of the MWCA will be allowed with prejudice.2

IV.   Motion for Judgment on the Pleadings

      A.    Legal Standard

      Although a Rule 12(c) motion for judgment on the pleadings

considers the factual allegations in both the complaint and the

answer, it is governed by the same standard as a Rule 12(b)(6)

motion to dismiss. See Perez-Acevedo v. Rivero-Cubano, 520 F.3d

26, 29 (1st Cir. 2008).      To survive such a motion, the subject

pleading must contain sufficient factual matter to state a claim


2 The Court in exercising its discretionary authority declines, however, to
award RHEM its attorneys’ fees and costs incurred in connection with its
motion because plaintiff’s argument based on Wentworth was neither
unreasonable nor vexatious. See 28 U.S.C. § 1927; Galanis v. Szulik, 841 F.
Supp. 2d 456, 460 (D. Mass. 2011).

                                    -18-
    Case 1:19-cv-10277-NMG Document 34 Filed 07/03/19 Page 19 of 23



for relief that is actionable as a matter of law and “plausible

on its face.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 570).   For a claim to be facially plausible, the pleadings

must show “more than a sheer possibility that a defendant has

acted unlawfully.” Id.    A plaintiff cannot merely restate the

defendant’s potential liability. Id.

    In considering the merits of such a motion, the Court must

accept all factual allegations in the complaint as true and draw

all reasonable inferences in the plaintiff’s favor. R.G. Fin.

Corp. v. Vergara-Nunez, 446 F.3d 178, 182 (1st Cir. 2006).            The

Court may also consider documents if 1) the parties do not

dispute their authenticity, 2) they are “central to the

plaintiffs’ claim” or 3) they are “sufficiently referred to in

the complaint.” Curran v. Cousins, 509 F.3d 36, 44 (1st Cir.

2007) (quoting Watterson v. Page, 987 F.2d 1, 3 (1st Cir.

1993)).

    B.     Application

    To state a claim for negligence under Massachusetts law, a

plaintiff must demonstrate that 1) “the defendant owed the

plaintiff a duty of reasonable care”, 2) “the defendant breached

this duty”, 3) “damage resulted” and 4) “there was a causal

relation between the breach of the duty and the damage”. Jupin

v. Kask, 849 N.E.2d 829, 834-35 (Mass. 2006).



                                  -19-
    Case 1:19-cv-10277-NMG Document 34 Filed 07/03/19 Page 20 of 23



    Pajak asserts that Rohm & Haas and Dow Chemical owed him a

duty to

    (1) maintain the vessel in a reasonably safe
    condition; (2) design/adopt a reasonably safe method
    for the trimethylaluminum reclamation process; (3)
    provide adequate training to the Plaintiff related to
    the trimethylaluminum reclamation process; and/or (4)
    maintain the work environment in a reasonably safe
    condition.

He further alleges that those defendants breached their duty of

care by

    failing to (1) maintain the vessel in a reasonably
    safe condition; (2) design/adopt a reasonably safe
    method for the trimethylaluminum reclamation process;
    (3) provide adequate training to the Plaintiff related
    to the trimethylaluminum reclamation process; and/or
    (4) maintain the work environment in a reasonably safe
    condition.

    Those allegations are completely devoid of any factual

assertions specifying how Rohm & Haas and Dow Chemical breached

any of their purported duties of care (such as how they

insufficiently maintained the container or working environment

or how the design of or training as to the trimethylaluminum

reclamation process was inadequate) but rather just restate the

alleged duty of care in the negative.       Plaintiff also does not

specify which defendant engaged in what particular misconduct.

    Such conclusory statements are insufficient to state a

claim for negligence. See, e.g., Barnstable Cty. v. 3M Co.,

Civil Action No. 17-40002, 2017 WL 6452245, at *11-12 (D. Mass.

Dec. 18, 2017) (dismissing claims for negligence because “the

                                  -20-
    Case 1:19-cv-10277-NMG Document 34 Filed 07/03/19 Page 21 of 23



complaint is devoid of specific allegations as to how each

defendant caused the [alleged injury]”); Williams v. Mass. Coll.

of Pharmacy & Allied Health Scis., Civil Action No. 12-10313-

DJC, 2013 WL 1308621, at *9 (D. Mass. Mar. 31, 2013); Miranda v.

Hurley, Civil Action No. 10-11117-GAO, 2011 WL 2941570, at *3

(D. Mass. 2011) (dismissing negligence claim for “purported

failure to train, supervise, and discipline police

officers . . . [because] the complaint is completely devoid of

any factual basis to support the theory”); see also Iqbal, 556

U.S. at 678 (“Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not

suffice.” (citing Twombly, 550 U.S. at 555)).

    Moreover, plaintiff merely asserts that his injuries were

the “direct and proximate result of said negligence” but does

not otherwise allege any facts to demonstrate that his injuries

were caused by the conduct of Rohm & Haas and Dow Chemical

rather than one of the other named defendants.        Indeed,

elsewhere in the complaint Pajak contends that his injuries were

caused by the defectively designed or manufactured container

supplied by Alfa Laval.    It is unclear from the allegations in

the complaint how the conduct of Rohm & Haas or Dow Chemical

contributed to the accident that was purportedly the result of a

defective container manufactured by a third party.



                                  -21-
    Case 1:19-cv-10277-NMG Document 34 Filed 07/03/19 Page 22 of 23



    Plaintiff has therefore failed to state a plausible claim

for negligence as to Rohm & Haas or Dow Chemical and their

motion for judgment on the pleadings as to Counts I and III of

the complaint will be allowed.      Plaintiff will be permitted,

however, to file an amended complaint remedying the identified

deficiencies.   It appears to the Court that the Dow defendants

have been recalcitrant with respect to the relevant issues in

this case, such as the identity of the plaintiff’s employer and

the manufacturer and/or supplier of the allegedly defective

container.   If the defendants continue to obfuscate, this Court

will impose sanctions against the offending party and/or

counsel.

                                 ORDER

    For the foregoing reasons,

    1) Alfa Laval’s motion to dismiss for lack of personal

       jurisdiction (Counts IV, V and VI of the Complaint)

       (Docket No. 13) is ALLOWED without prejudice;

    2) RHEM’s motion to dismiss for lack of jurisdiction and for

       failure to state a claim (Count II of the Complaint) and

       for an award of attorney’s fees and costs (Docket No. 16)

       is, with respect to the motion to dismiss, ALLOWED but

       otherwise DENIED; and




                                  -22-
    Case 1:19-cv-10277-NMG Document 34 Filed 07/03/19 Page 23 of 23



    3) the motion of Rohm & Haas and Dow Chemical for judgment

       on the pleadings (Counts I and III of the Complaint)

       (Docket No. 25) is ALLOWED.

Plaintiff may file within thirty (30) days of this Order an

amended complaint with respect to his alleged claims against

Alfa Laval, Rohm & Haas and Dow Chemical.



So ordered.



                                    /s/ Nathaniel M. Gorton______
                                    Nathaniel M. Gorton
                                    United States District Judge

Dated July 3, 2019




                                  -23-
